 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1061 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Honoring the heroic actions of Court Security Officer Stanley Cooper, Deputy United States Marshal Richard J. Joe Gardner, the law enforcement officers of the United States Marshals Service and Las Vegas Metropolitan Police Department, and the Court Security Officers in responding to the armed assault at the Lloyd D. George Federal Courthouse on January 4, 2010. 
 
 
Whereas, on January 4, 2010, during an assault at the entrance of the Lloyd D. George Federal Courthouse in Las Vegas, Nevada, Court Security Officer Stanley Cooper was fatally wounded and died heroically in the line of duty while protecting the employees, occupants, and visitors of the courthouse; 
Whereas Deputy United States Marshal Richard J. “Joe” Gardner was wounded in the line of duty while protecting the employees, occupants, and visitors of the courthouse; 
Whereas the Court Security Officers and members of the United States Marshals Service and the Las Vegas Metropolitan Police Department acted swiftly and bravely to subdue the gunman and minimize risk and injury to the public; and 
Whereas the heroic actions of Court Security Officer Stanley Cooper, Deputy United States Marshal Richard J. “Joe” Gardner, and the law enforcement officers who responded to the attack prevented additional harm to innocent bystanders: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the brave actions and quick thinking exhibited by Court Security Officer Stanley Cooper during the assault at the entrance of the Lloyd D. George Federal Courthouse; 
(2)offers its deepest condolences to the family and friends of Court Security Officer Stanley Cooper, who valiantly gave his life in the line of duty; 
(3)commends Deputy United States Marshal Richard J. “Joe” Gardner for his actions and bravery in responding to the assault; 
(4)wishes Deputy United States Marshal Richard J. “Joe” Gardner a speedy recovery from the wounds he sustained in the line of duty; and 
(5)applauds the Court Security Officers and members of the United States Marshals Service and Las Vegas Metropolitan Police Department for their brave and courageous actions in responding to the assault at the Lloyd D. George Federal Courthouse. 
 
Lorraine C. Miller,Clerk.
